DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-9 and 16-18 are objected to because of the following informalities: 
Claim 8, line 6 recites, “ta first signal”. The examiner believes it should read, “a first signal”.
Claim 9, lines 2-3 recite, “the first signal”. The examiner believes it should read, “a first signal”.
Claim 16, line 4 recites, “the first signal”. The examiner believes it should read, “a first signal”.
Claim 17, lines 4-5 recite, “the second signal”. The examiner believes it should read, “a second signal”.
Claim 18, line 3 recites, “a call”. The examiner believes it should read, “the call”.
  Appropriate corrections are required.

Drawings
The drawings filed on 10/02/2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  
Figure 5, item S550 reads “CALL IN PERSONA MODE”. It should be corrected to read “CALL IN PERSONAL MODE”.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 depend on objected claim 7. Therefore, claim 9 is objected due to its dependency on objected claim 7, since it inherits all the limitations of claim 7.
Note: The claims will be allowed after all the claim objections discussed above are resolved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170289772 A1 (Seon Su Kim, hereinafter Kim) in view of KR20180026243A.
Regarding claim 1, Kim discloses a vehicular electronic device (Fig. 1, “vehicle terminal 200”) comprising: a processor (where ECU’s such as “vehicle terminal 200” comprise at least a processor) that is configured to:
perform control to make a call using voice only (par. [0034],[0049] “…the voice call is only possible…”; “The vehicle terminal 200 including a hands-free function is connected with a mobile device 300 by a near field communication or a Bluetooth communication”) and perform control to make a call using voice and an image (par. [0049], “it may be determined that the voice call and the video call are possible because the vehicle is driving in the autonomous driving interval C that the driver does not directly operate the vehicle between the time…”).
Kim does not specifically disclose receive information on a user gaze direction, determine whether a user looks forward based on the information, upon determining that the user looks forward, upon determining that the user does not look forward.
In related art concerning autonomous vehicle and control method, KR20180026243A discloses receive information on a user gaze direction (page 5, lines 5-6, “the driver state information may indicate the direction in which the driver's gaze is directed”), determine whether a user looks forward based on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use KR20180026243A’s teachings about receive information on a user gaze direction, determine whether a user looks forward based on the information, upon determining that the user looks forward, upon determining that the user does not look forward with the apparatus and method for providing call availability disclosed by Kim because one of ordinary skill in the art would have recognized that by identifying the gaze direction of the driver, the vehicle’s processing device can make a determination about the driving mode of the vehicle (autonomous, manual) and subsequently make a determination about the manner in which to manage a call. E.g., taking/making voice calls only when the driver is using manual mode and taking/making voice and image calls when the driver is using autonomous driving mode; therefore, reducing the likelihood of an accident when the manual mode is being used. 
Regarding claim 13, Kim discloses an operation method of a vehicular electronic device (par. [0018], “method for providing call availability information through a call availability information providing apparatus…”), the method comprising: 
at least one processor (where ECU’s such as “vehicle terminal 200” comprise at least a processor); performing control to make a call using voice only (par. [0034],[0049] “…the voice call is only possible…”; “The vehicle terminal 200 including a hands-free function is connected with a mobile device 300 by a near field communication or a Bluetooth communication”); performing control to make a call using voice and an image (par. [0049], “it may be determined that the voice call and the video call are possible because the vehicle is driving in the autonomous driving interval C that the driver does not directly operate the vehicle between the time…”).

KR20180026243A discloses receiving information on a user gaze direction (page 5, lines 5-6, “the driver state information may indicate the direction in which the driver's gaze is directed”), determining whether a user looks forward based on the information (page 4, lines 44-55 and page 5, lines 5-6, “the control mode of the vehicle 100 can be switched to the autonomous running mode or the manual mode based on at least one of the driver state information… the direction in which the driver's gaze is directed”), by the at least one processor (par. [0036], “image modulation unit 40 performs image processing…”); upon determining that the user looks forward (“the manual mode”), and upon determining that the user does not look forward (page 4, lines 44-55 and page 5, lines 5-6, “autonomous running mode”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use KR20180026243A’s teachings about receiving information on a user gaze direction, determining whether a user looks forward based on the information, by the at least one processor; upon determining that the user looks forward, and upon determining that the user does not look forward  with the apparatus and method for providing call availability disclosed by Kim because one of ordinary skill in the art would have recognized that by identifying the gaze direction of the driver, the vehicle’s processing device can make a determination about the driving mode of the vehicle (autonomous, manual) and subsequently make a determination about the manner in which to manage a call. E.g., taking/making voice calls only when the driver is using manual mode and taking/making voice and image calls when the driver is using autonomous driving mode; therefore, reducing the likelihood of an accident when the manual mode is being used.
Regarding claim 2, Kim and KR20180026243A disclose all the limitations of claim 1. Kim further discloses where the processor is configured to perform control to make the call using voice only at a conversion stand-by time to an autonomous driving mode from a manual driving mode (Fig. 3 and par. [0049], “voice call is only possible because the vehicle is driving in the manual driving interval A that the driver must operate the vehicle between the time T and the time (T+ΔT.sub.1…it may be determined that 
Regarding claim 3, Kim and KR20180026243A disclose all the limitations of claim 1. Kim further discloses where the processor is configured to perform control to make the call using voice and an image after conversion to an autonomous driving mode from a manual driving mode is completed (Figs. 3-4 and par. [0049], “the voice call and the video call are possible because the vehicle is driving in the autonomous driving interval C that the driver does not directly operate the vehicle between the time (T+ΔT.sub.1+ΔT.sub.2) and the time (T+ΔT.sub.1+ΔT.sub.2+ΔT.sub.3)”).
Regarding claims 4 and 15, Kim and KR20180026243A disclose all the limitations of claims 1 and 13, respectively. Kim further discloses where the processor is configured to display a front image of a vehicle with a telephone image according to received information on an autonomous driving level, and display the front image including a larger amount of information as the autonomous driving level is lowered (Figs. 3-4 and par. [0049], “the voice call and the video call are possible because the vehicle is driving in the autonomous driving interval C that the driver does not directly operate the vehicle…” therefore, the user is able to receive more information, since the driver does not have to be focused on the manual control of the vehicle).
Regarding claim 5, Kim and KR20180026243A disclose all the limitations of claim 1. Kim further discloses where the processor is configured to perform control to make the call using voice only when a signal for conversion to the manual driving mode from the autonomous driving mode is generated ( Fig. 3 and par. [0049], “voice call is only possible because the vehicle is driving in the manual driving interval A that the driver must operate the vehicle between the time T and the time (T+ΔT.sub.1…it may be determined that the call is not possible because the vehicle is driving in the transition interval B that the driving mode of the driver vehicle is changed between the time (T+ΔT.sub.1) and the time (T+ΔT.sub.1+ΔT.sub.2)”).
Regarding claim 6, Kim and KR20180026243A disclose all the limitations of claim 1. Kim further discloses a communicator configured to exchange a signal with a terminal of a user (par. [0034],[0049], “near field…Bluetooth” radio/module/antenna), where the processor is configured to perform  control to make the call using voice only or the call using voice and an image based on a signal received from the 
Regarding claim 8, Kim and KR20180026243A disclose all the limitations of claim 1. Kim further discloses a communicator configured to exchange a signal  with a terminal of the user, wherein the processor is configured to activate a first personal device closest to a first terminal that receives the first signal through the communicator among a plurality of personal devices included in a vehicle (par. [0034],[0049], “near field…Bluetooth”, the communicator would form pairs of devices based on proximity to each other). 
Regarding claim 14, Kim and KR20180026243A disclose all the limitations of claim 13. Kim further discloses performing control to make the call using voice only at a conversion stand-by time to an autonomous driving mode from a manual driving mode (Fig. 3 and par. [0049], “voice call is only possible because the vehicle is driving in the manual driving interval A that the driver must operate the vehicle between the time T and the time (T+ΔT.sub.1…it may be determined that the call is not possible because the vehicle is driving in the transition interval B that the driving mode of the driver vehicle is changed between the time (T+ΔT.sub.1) and the time (T+ΔT.sub.1+ΔT.sub.2)”), by the at least one processor; and performing control to make the call using voice and an image after conversion to an autonomous driving mode from a manual driving mode is completed, by the at least one processor (Figs. 3-4 and par. [0049], “the voice call and the video call are possible because the vehicle is driving in the autonomous driving interval C that the driver does not directly operate the vehicle between the time (T+ΔT.sub.1+ΔT.sub.2) and the time (T+ΔT.sub.1+ΔT.sub.2+ΔT.sub.3)”).
Regarding claim 16, Kim and KR20180026243A disclose all the limitations of claim 13. Kim further discloses the performing control to make the call using voice and an image includes activating a first personal device closest to the first terminal that receives the first signal through a communicator among a plurality of personal devices included in a vehicle, by the at least one processor (par. [0034],[0049], “near field…Bluetooth”, the communicator would form pairs of devices based on proximity to each other).
.

Claims 10-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of KR20180026243A and further in view of US 20140160228 A1 (Jeong et al., hereinafter Jeong).
Regarding claims 10 and 18, Kim and KR20180026243A disclose all the limitations of claims 1 and 13, respectively. 
Kim does not specifically disclose where the processor is configured to perform image-processing on an image transmitted to a counterpart based on whether a call is in a personal mode or an open mode.
In related art concerning apparatus and method for modulating videotelephony images for videotelephony, Jeong discloses where the processor is configured to perform image-processing on an image transmitted to a counterpart (par. [0036], “image modulation unit 40 generates a modulated image by selectively masking an image according to a calling mode…blurring obscuring an image…on a selected region of the image…”) based on whether a call is in a personal mode or an open mode (par. [0034], “calling modes include a videotelephony mode, a privacy calling mode, an all secured calling mode, a partially secured calling mode, a voice calling mode, a call ending mode…videotelephony mode is a mode of performing calling with a screen of an image including an object A and a background region B as shown in FIG. 2a. The privacy calling mode is a mode of performing calling with a screen of an image where the background region B is masked as shown in FIG. 2b”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Jeong’s teachings where the processor is configured to perform image-processing on an image transmitted to a counterpart based on whether a call is in a personal mode or an open mode with the apparatus and method for providing call availability disclosed by Kim because one of ordinary skill in the art would have recognized that for a call that is not private, there is no need to obscure or mask 
Regarding claims 11 and 19, Kim, KR20180026243A and Jeong disclose all the limitations of claims 10 and 18, respectively.
Kim does not specifically disclose where the processor is configured to, when the call is in the personal mode, perform cropping or blurring a remaining part except for an utterer from the image transmitted to the counterpart.
Jeong discloses where the processor is configured to, when the call is in the personal mode, perform cropping or blurring a remaining part except for an utterer from the image transmitted to the counterpart (par. 0036], “the image modulation unit 40 performs image processing, such as modification of pixel values, mosaic or blurring obscuring an image, and the like, on a selected region of the image, and generates the modulated image where the selected region is not identified” and par.[0034], “The privacy calling mode is a mode of performing calling with a screen of an image where the background region B is masked as shown in FIG. 2b”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Jeong’s teachings where the processor is configured to, when the call is in the personal mode, perform cropping or blurring a remaining part except for an utterer from the image transmitted to the counterpart with the apparatus and method for providing call availability disclosed by Kim because one of ordinary skill in the art would have recognized that the person receiving the call might not want to disclose the location/background of the caller for security or privacy reasons. 
Regarding claims 12 and 20, Kim, KR20180026243A and Jeong disclose all the limitations of claims 11 and 19, respectively. 
Kim does not specifically disclose where upon receiving a call join request signal, the processor is configured to inactivate the cropping or the blurring, and activate a camera, a speaker, and a microphone of an apparatus that generates the call join request signal.
Jeong discloses where upon receiving a call join request signal, the processor is configured to inactivate the cropping or the blurring (par. [0034], where “The privacy calling mode is a mode of performing calling with a screen of an image where the background region B is masked as shown in FIG. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Jeong’s teachings where upon receiving a call join request signal, the processor is configured to inactivate the cropping or the blurring, and activate a camera, a speaker, and a microphone of an apparatus that generates the call join request signal with the apparatus and method for providing call availability disclosed by Kim because one of ordinary skill in the art would have recognized that the calling mode and degree of exposed object and background region information can be adjusted as required  (Jeong, pars. [0009]- [0010]).

        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.
/Angelica M. Perez/
Patent Examiner AU 2649 
02/16/2022



/ANKUR JAIN/Primary Examiner, Art Unit 2649